Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election-Restriction
Applicant’s election with traverse of Group I is acknowledged. Applicant’s traversal that Dove is not an analogous art as Dove is directed to fixation of tissue by glutaraldehyde, is persuasive to overcome the obviousness of the process as cited for breaking the unity of invention. Therefore, the restriction requirement among groups I-V of 09/16/2020 have been withdrawn and all claims are rejoined and fully examined in this office action. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of Claims
Claims 1-49 are fully examined for patentability under 37 CFR 1.104.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 
Authorization for this examiner’s amendment was given on 02/11/2021 in response to a telephone interview with Laurence Hyman on 02/08/2021.
Claim 1 has been amended as follows:
In claim 1, last line, after the words “said released glycosylamines”, insert the words --; wherein said mild electrophile is DL-glyceraldehyde, glyceraldehyde dimer, glycoaldehyde dimer, erythrose, pyruvaldehyde, 2-ethylbutyraldehyde, 2-methylbutyraldehyde, 2-methylvaleraldehyde, 4-methyl-4-nitrovaleraldehyde, acetaldehyde, butyraldehyde, isobutyraldehyde, propionaldehyde, or valeraldehyde--.
Claim 6 has been amended as follows:
In claim 6, line 1, replace the words “claim 5”, with the words --claim 1--.
Claim 7 has been amended as follows:
In claim 7, line 1, replace the words “claim 5”, with the words --claim 1--.
Claim 8 has been amended as follows:
In claim 8, line 1, replace the words “claim 5”, with the words --claim 1--.
Claim 9 has been amended as follows:
In claim 9, line 1, replace the words “claim 5”, with the words --claim 1--.
Claim 22 has been amended as follows:
In claim 22, last line, after the words “deglycosylated protein by said enzyme”, insert the words --; wherein said mild electrophile is DL-glyceraldehyde, glyceraldehyde dimer, glycoaldehyde dimer, erythrose, pyruvaldehyde, 2-
Claim 28 has been amended as follows:
In claim 28, last line, after the words “analysis of said released glycans”, insert the words --; wherein said mild electrophile is DL-glyceraldehyde, glyceraldehyde dimer, glycoaldehyde dimer, erythrose, pyruvaldehyde, 2-ethylbutyraldehyde, 2-methylbutyraldehyde, 2-methylvaleraldehyde, 4-methyl-4-nitrovaleraldehyde, acetaldehyde, butyraldehyde, isobutyraldehyde, propionaldehyde, or valeraldehyde--.
Claim 30 has been amended as follows:
In claim 30, line 1, replace the words “claim 29”, with the words --claim 28--.
Claim 31 has been amended as follows:
In claim 31, line 1, replace the words “claim 29”, with the words --claim 28--.
Claim 32 has been amended as follows:
In claim 32, line 1, replace the words “claim 29”, with the words --claim 28--.
Claim 33 has been amended as follows:
In claim 33, line 1, replace the words “claim 29”, with the words --claim 28--.
Claim 40 has been amended as follows:
In claim 40, line 11, replace the words “glycans labeled by said reductive amination”, with the words --released glycans--. 
In claim 40, last line, after the words “said released glycans”, insert the words --; wherein said mild electrophile is DL-glyceraldehyde, glyceraldehyde dimer, 
Claims 5, 25, 29, and 42-49 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art or record (User Guide, Agilent Technologies 2015) discloses process of labeling of N-glycans comprising releasing glycan from glycoprotein by deglycosylation enzyme (PNGase F) and labeling the released glycans with a fluorescent tag. The closest prior art of record (Gong et al. Anal Bioanal Chem 2013) discloses process of labeling of N-glycans comprising releasing glycan from glycoprotein by deglycosylation enzyme (PNGase F) and labeling the released glycans with an amine reactive detectable tag (Fig. 1).
However, the closest prior art of record do not teach or reasonably suggest releasing glycans from glycoprotein with a glycosylation enzyme after incubating the glycoprotein with a mild electrophile, wherein said mild electrophile is DL-glyceraldehyde, glyceraldehyde dimer, glycoaldehyde dimer, erythrose, pyruvaldehyde, 2-ethylbutyraldehyde, 2-methylbutyraldehyde, 2-methylvaleraldehyde, 4-methyl-4-nitrovaleraldehyde, acetaldehyde, butyraldehyde, isobutyraldehyde, propionaldehyde, or valeraldehyde.


Conclusion
Claims 1-4, 6-24, 26-28, and 30-41, renumbered as 1-38 respectively, are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641